      Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 1 of 12



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Fred Heidarpour, et al.,                         No. CV-20-00968-PHX-MTL
10                  Plaintiffs,                        PROTECTIVE ORDER
11    v.
12    Affinity Insurance Services Incorporated, et
      al.,
13
                    Defendants.
14
15          Before the Court is the parties’ Joint Stipulation for Entry of Protective Order
16   (Doc. 26). The Court recognizes that certain documents and information that may be sought
17   through discovery (“Materials” as defined below) in the above-captioned action (“Action”)
18   will be considered confidential by the parties. The parties have agreed to be bound by the
19   terms of this Protective Order in this Action to facilitate document production and
20   disclosure, and to protect the respective interests of the parties and non-parties in their
21   confidential information. This Protective Order shall remain in effect unless modified
22   pursuant to the terms contained herein. Good cause appearing,
23          IT IS ORDERED granting the parties’ Joint Stipulation for Entry of Protective
24   Order (Doc. 26).
25          IT IS FURTHER ORDERED that the Court enters the following Protective Order.
26   The following shall apply in this Protective Order:
27   I.     Definitions
28          A.     “Party” or “Parties” means the current Plaintiffs or Defendants in this Action
      Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 2 of 12



 1   (including those listed in the caption above), and any plaintiff, defendant, or other party
 2   that may be joined in this Action.
 3          B.      “Non-Party” means any person or entity not a Party who produces documents
 4   or other information or provides testimony in response to a subpoena or other process in
 5   this Action.
 6          C.      “Material” is defined as documents, electronically stored information,
 7   records, tangible materials, testimony, responses to discovery, and other information
 8   produced by a Party or Non-Party in discovery in this Action.
 9          D.      “Confidential Material” is defined as Material that any Party or Non-Party
10   considers in good faith to be confidential information relating to trade secrets, research,
11   development, strategic planning, financial, commercial, confidential, sensitive or
12   proprietary business or personal information (e.g., private medical information or private
13   identifying information), which, if disclosed, might adversely affect the competitive
14   position or business operations of the Party or Non-Party producing such materials, or
15   invade the privacy rights of any person. Confidential Material includes any Protected
16   Health Information (as defined below). Each Party or Non-Party that designates
17   information or items for protection under this Protective Order must take care to limit any
18   such designation to specific material that qualifies under the appropriate standards.
19          E.      The “Designator” is any Party or Non-Party who produces Material in this
20   Action and designates any such Material as “CONFIDENTIAL.”
21          F.      “Protected Health Information” shall have the meaning set forth in
22   §§ 160.103 and 164.501, being part of the implementing regulations of the Health
23   Insurance Portability and Accountability Act of 1996.
24   II.    Designation of Materials as “Confidential”
25          A.      Any Party or Non-Party who produces Material in the course of discovery in
26   this Action may designate such Material as Confidential Material if that Party or Non-Party
27   believes in good faith that the Material satisfies the definition of Confidential Material, as
28   set forth in Paragraph I.D.


                                                 -2-
      Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 3 of 12



 1          B.     The Designator shall mark the word “CONFIDENTIAL” on the face of each
 2   document and each page so designated at the time it is produced or served, or, in the case
 3   of Confidential Material contained in or on media other than paper, by affixing such a label
 4   to the information or by using its best efforts to identify the information as Confidential
 5   Material.
 6          C.     In the event that a Party desires to designate specific answers or responses to
 7   interrogatories or requests for admission related to Confidential Material as
 8   “CONFIDENTIAL,” then the Party shall insert the word “CONFIDENTIAL” in brackets
 9   at the beginning of the specific answer or response.
10          D.     In the case of depositions, designation of the portion of the transcript
11   (including exhibits) that contains Confidential Material shall be made within thirty (30)
12   days after receipt of the transcript by notifying all Parties in writing of the page and line
13   numbers which have been designated as Confidential Material. In the absence of an
14   agreement on the record or in writing, or an order of the Court to the contrary, all deposition
15   testimony shall be deemed Confidential Material until the expiration of the aforementioned
16   thirty (30) days.
17          E.     For purposes of this Action, no Party concedes that any Material designated
18   by any other Designator as Confidential Material has been properly designated as
19   Confidential Material. A Party shall not be obligated to challenge the propriety of the
20   designation of Material as “CONFIDENTIAL” at the time made, and the failure to do so
21   shall not preclude a subsequent challenge in this or any other action. If a Party challenges
22   a designation, it shall give written notice to the Designator, and the Party and the
23   Designator shall attempt to resolve any challenge in good faith on an informal basis (“meet
24   and confer”). If the challenge cannot be informally resolved, the Party challenging the
25   designation may seek appropriate relief from the Court. The Material shall continue to be
26   treated as Confidential Material until the issue relating to the propriety of the designation
27   has been resolved.
28          F.     Any Designator may, at any time, withdraw the “CONFIDENTIAL”


                                                  -3-
      Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 4 of 12



 1   designation of any Material produced by that Designator.
 2          G.      The inadvertent failure to designate or withhold any Material as confidential
 3   will not be deemed to waive a later claim as to its confidential nature, or to preclude the
 4   producing Party from designating such Material as confidential at a later date in writing
 5   and with particularity. The Material shall be treated by the receiving Party as Confidential
 6   Material from the time the receiving Party is notified in writing of the change in the
 7   designation.
 8   III.   Use and Handling of Confidential Material
 9          A.      Confidential Material shall be used only for purposes of preparing for and
10   litigating this Action (including appeals) and not for any other action or other purpose.
11          B.      Access to Confidential Material shall be closely controlled and limited to
12   individuals who have a demonstrable and bona fide need to review it. Confidential Material
13   shall not be revealed or disclosed, directly or indirectly, in any manner or in any form, to
14   any person, entity, or judicial tribunal other than:
15                  1.     Counsel of record and any other counsel for the Parties in this Action,
16   members of their firms and associates, contract lawyers, paralegals, clerical staff, and other
17   employees or agents of such counsel who are assisting in the conduct and/or management
18   of this Action;
19                  2.     In-house counsel of the Defendants, and paralegal, clerical, and other
20   employees assisting in-house counsel;
21                  3.     Party deponents, current and former employees, officers, members, or
22   directors of Defendants who are assisting in the conduct of this Action;
23                  4.     The United States District Court, the Court of Appeals, the Supreme
24   Court of the United States, court personnel, court reporters, and any jury empaneled in this
25   Action;
26                  5.     Third party deponents and trial witnesses in this Action and their
27   counsel for purposes of this Action;
28                  6.     Consultants, experts, and outside litigation support personnel retained


                                                  -4-
      Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 5 of 12



 1   by counsel for any Party to this Action to assist the Party in the preparation and/or litigation
 2   of this Action;
 3                   7.     Any mediator retained by the Parties or appointed by the Court, and
 4   employees of such mediator who are assisting in the conduct of the mediation;
 5                   8.     The person or entity that created or received the document or gave
 6   testimony designated as “CONFIDENTIAL”; and
 7                   9.     Others, if the Designator so agrees in writing or, for good cause
 8   shown, the Court so permits.
 9          C.       Before any person described in Paragraphs III.B.5, III.B.6, III.B.7, and
10   III.B.9 is given access to Confidential Material, the person shall review the Protective
11   Order and agree in writing (by signing the Acknowledgement attached hereto as Exhibit
12   A) to be bound by this Protective Order. A copy of the Acknowledgement, together with
13   a list of Confidential Material disclosed to the person and the date of disclosure, shall be
14   retained by counsel disclosing Confidential Material until the conclusion of this litigation,
15   including all appeals.
16          D.       If Confidential Material is to be disclosed during a deposition or trial, the
17   agreement to be bound and consent to jurisdiction may be made on the record and under
18   oath, rather than in writing. No person to whom Confidential Material is disclosed may
19   disclose such Confidential Material to any person other than those persons described in
20   Paragraph III.B., above.
21          E.       All persons who have access to Confidential Material at any time shall take
22   all precautions necessary to prohibit access to such Confidential Material other than as
23   provided for herein.
24          F.       Any summaries or copies of Confidential Material shall bear the appropriate
25   legend set forth in Paragraph II.B., above, and shall be subject to the terms of this Protective
26   Order to the same extent as the information or document from which such summary or
27   copy is made.
28          G.       Nothing in this Protective Order shall be construed as automatically


                                                  -5-
      Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 6 of 12



 1   permitting a party to file under seal. Before any party files any document under seal such
 2   party shall seek leave of Court and shall show “compelling reasons” (dispositive motion)
 3   or “good cause” (non‐dispositive motion) for filing under seal. See Kamakana v. City &
 4   Cty. of Honolulu, 447 F.3d 1172, 1179‐80 (9th Cir. 2006); see also Ctr. for Auto Safety v.
 5   Chrysler Grp., LLC, 809 F.3d 1092, 1096‐97 (9th Cir.), cert. denied sub nom. FCA U.S.
 6   LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016). Leave of Court is not required to redact
 7   any information allowed to be redacted by the Federal Rules of Civil Procedure.
 8   Additionally, such party seeking to file under seal shall, within the applicable deadline, file
 9   a redacted, unsealed version of any motion, response or reply if such party is waiting for a
10   ruling from the Court on filing an unredacted, sealed version of the same document.
11   Further, no portion of the trial of the matter shall be conducted under seal.
12          H.     Within sixty (60) days after final termination of this Action (including any
13   appeal or related proceedings in the United States District Court, Court of Appeals, and the
14   Supreme Court of the United States), either by final judgment or settlement, all persons
15   and entities in possession of Confidential Material (including copies and summaries of
16   Confidential Material) shall either destroy the information and all copies thereof, or return
17   the information and all copies to the Designator, at the election of the Designator.
18   Notwithstanding the foregoing, counsel for each party may retain its file copy of any
19   Confidential Material that it may use solely to defend itself against claims arising out of or
20   relating to its participation in this Action or representation of one or more Parties. Counsel
21   shall certify in writing upon request of the Designator that all Confidential Material, and
22   copies and summaries thereof, have been handled in accordance with this paragraph.
23   IV.    General Provisions
24          A.     Nothing contained in this Protective Order shall restrict or limit any Party’s
25   right to present Confidential Material to a jury or a court during a trial or other hearing in
26   this Action, and the Parties shall take reasonable steps to maintain the confidentiality of
27   such information at a hearing or at trial in such manner as the Court may direct.
28          B.     If any Party receives a subpoena or request for the production of documents


                                                  -6-
      Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 7 of 12



 1   in another action or proceeding which would include material designated hereunder as
 2   “CONFIDENTIAL,” the Party receiving such subpoena or request for production shall,
 3   promptly and within ten (10) days of the receipt of such subpoena or request, notify the
 4   Designator of such subpoena or request so that the Designator may have the opportunity to
 5   object to such production in the other action or proceeding.
 6          C.     A party shall serve a copy of this Protective Order with a subpoena for
 7   documents or deposition testimony that is directed to any Non‐Party to this action.
 8          D.     Neither this Protective Order, production or disclosure of Material under this
 9   Protective Order, nor designation or failure to designate Material under this Protective
10   Order, shall constitute a waiver of the right of the Designator to maintain the trade secret
11   status or confidentiality of that Confidential Material in other contexts.
12          E.     This Protective Order may be modified or amended by agreement of the
13   Parties with the approval of the Court. To the extent that the Parties fail to agree on a
14   modification proposed by any Party, nothing contained herein shall be deemed to preclude
15   any Party from moving the Court, for good cause shown, for a ruling that modifies this
16   Protective Order in any respect.
17          F.     Notwithstanding anything contained herein to the contrary, counsel shall be
18   permitted to retain copies of all court filings, transcripts, exhibits, correspondence, and
19   work product containing or reflecting Confidential Materials after final termination of this
20   Action; provided, however, that they shall treat such materials as confidential.
21          G.     This Protective Order shall not be construed as waiving or prejudicing any
22   right to assert a claim of privilege or objection as to relevance, admissibility, or other
23   grounds for not producing Material or for contesting discovery.
24          H.     This Protective Order shall survive and continue to be binding after the
25   conclusion of this Action, and this Court shall retain jurisdiction to enforce the provisions
26   of this Protective Order.
27          I.     This Protective Order will become effective on the date of this Order. This
28   Protective Order shall operate retroactively to the inception of this Action. Any Material


                                                 -7-
      Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 8 of 12



 1   produced prior to the signing of this Protective Order shall be treated as Confidential upon
 2   designation as set forth above.
 3   V.     Provisions Regarding Protected Health Information
 4          A.     Notwithstanding any other terms or provisions of this Protective Order, the
 5   following paragraphs shall govern all documents and information falling within the
 6   definition of Protected Health Information (or “PHI”) that is produced or supplied by any
 7   hospital, medical provider, insurer, or other Non-Party. This Protective Order constitutes a
 8   “qualified protective order” as defined in 45 C.F.R. § 164.512(e)(1)(v). Subject to
 9   compliance with the terms of this Protective Order and HIPAA, any Non-Party may
10   disclose PHI to any requesting Party.
11          B.     This Protective Order applies to and restricts the further use and disclosure
12   of all PHI as defined in HIPAA, including but not limited to, individually identifiable
13   health information, including demographic information, relating to either (a) the past,
14   present, or future physical or mental condition of an individual; (b) the provision of health
15   care to an individual; or (c) the past, present, or future payment for health care provided to
16   an individual which identifies the individual or with respect to which there is a reasonable
17   basis to believe the information could be used to identify the individual.
18          C.     Any Party, witness, expert, attorney or other person or entity to whom PHI
19   is disclosed by any Non-Party pursuant to this Protective Order for purposes of prosecuting
20   or defending this Action are specifically prohibited from using or disclosing the PHI
21   disclosed by the Non-Party for any purpose other than the prosecution or defense of this
22   Action and are required to return or destroy any PHI that has been disclosed by any Non-
23   Party (including all copies made) at the termination of this Action as required by HIPAA.
24          D.     Except as otherwise provided in Paragraphs III.B. of this Protective Order,
25   PHI disclosed by Non-Parties shall not be disclosed to any individuals or entities not
26   involved in this Action except upon further orders of the Court or upon grounds otherwise
27   allowed under HIPAA. Disclosure of PHI from a Non-Party to individuals or entities
28   involved in this Action shall be subject to Paragraph III.C. of this Protective Order.


                                                 -8-
      Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 9 of 12



 1          E.       Nothing herein shall prevent any Party or Non-Party from objecting to any
 2   subpoena or discovery request on grounds other than HIPAA. This Protective Order shall
 3   not be construed to restrict or limit the use, dissemination, or disposition by the Designator
 4   of its own information that it designates as “CONFIDENTIAL.”
 5   VI.    Inadvertent Disclosure of Protected or Privileged Information
 6          A.       The inadvertent disclosure of Material covered by the attorney-client
 7   privilege or work-product protection shall be governed by Federal Rule of Evidence 502
 8   and this Protective Order.
 9          B.       If, in connection with the pending litigation, a Party (the “Disclosing Party”)
10   inadvertently discloses information subject to a claim of attorney-client privilege or work-
11   product protection, or other applicable privilege or immunity (collectively, “Inadvertently
12   Disclosed Information”), the disclosure of the Inadvertently Disclosed Information shall
13   not constitute or be deemed a general or specific waiver or forfeiture of any claim of
14   privilege, immunity, or work-product protection that the Disclosing Party would otherwise
15   be entitled to assert with respect to the Inadvertently Disclosed Information and its subject
16   matter in this or any other federal or state proceeding.
17          C.       If a claim of inadvertent disclosure is made by a Disclosing Party with respect
18   to Inadvertently Disclosed Information, the receiving Party shall, within five (5) business
19   days, return or destroy all copies of the Inadvertently Disclosed Information and provide a
20   certification of counsel that all such Inadvertently Disclosed Information has been returned
21   or destroyed.
22          D.       Within twenty-one (21) days of the notification that such Inadvertently
23   Disclosed Information has been returned or destroyed, or within a different time upon
24   written agreement of the Parties or order of the Court, the Disclosing Party shall produce a
25   privilege log with respect to the Inadvertently Disclosed Information.
26          E.       The Disclosing Party retains the burden of establishing privileged or
27   protected nature of any Inadvertently Disclosed Information.
28   VII.   Limits of this Protective Order


                                                   -9-
     Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 10 of 12



 1          Nothing contained in this Protective Order, and no action taken pursuant to it, shall
 2   prejudice the right of any Party to contest the alleged relevancy, admissibility, or
 3   discoverability of the Material sought. Nor shall this Protective Order prevent any Party
 4   from objecting to discovery that it believes to be otherwise improper.
 5          Dated this 2nd day of October, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 10 -
     Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 11 of 12



 1                                          EXHIBIT A
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Fred Heidarpour and Sidney Naiman,
      individually and on behalf of all others           Case No. CV-20-968-PHX-MTL
10    similarly situated,

11                         Plaintiffs,
                                                         ACKNOWLEDGMENT OF
12    v.                                                 PROTECTIVE ORDER AND
                                                         AGREEMENT TO BE BOUND
13    Arch Insurance Company and Affinity
      Insurance Services, Inc. d/b/a Aon Affinity,
14    a Pennsylvania corporation,
15                         Defendant.
16
17          1.     I hereby acknowledge that I, _______________________________, am
18   about to receive information that is being supplied by one or more of the parties in the case
19   of Fred Heidarpour and Sidney Naiman, individually and on behalf of all others similarly
20   situated v. Arch Insurance Company and Affinity Insurance Services, Inc. d/b/a Aon
21   Affinity, Case No. CV-20-968-PHX-MTL, pending in the United States District Court for
22   the District of Arizona.
23          2.     I understand that the information is subject to the terms of a Protective Order.
24   I hereby certify my understanding that such information is being provided to me pursuant
25   to the terms and restrictions of the Protective Order.
26          3.     I have been given a copy of said Protective Order, have read it, and agree to
27   be bound by its terms. I understand that information and any documentary material covered
28   by the Protective Order (which includes any notes or other record that I make of such


                                                - 11 -
     Case 2:20-cv-00968-MTL Document 27 Filed 10/02/20 Page 12 of 12



 1   material) shall not be disclosed to others, except those listed in paragraph III.B. of the
 2   Protective Order and under the terms set forth therein.
 3          4.      I declare under penalty of perjury that the foregoing is true and correct.
 4
 5          Signature:     ___________________________________
 6          Print Name: ___________________________________
 7          Date:          ___________________________________
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 12 -
